              Case 5:18-cv-00982-SLP Document 1 Filed 10/05/18 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

                                              )
 (1) SCOTT BREITLING,                         )
                                              )
          Plaintiff,                          )
                                              )
 v.                                           )                  CIV-18-982-SLP
                                                       Case No. _________________
                                              )
                                              )        Removed from the District Court of
 (1) FRONTIER DRILLING, LLC;                  )        Oklahoma County, Case No. CJ-2018-
                                              )        5048
          Defendant.                          )
                                              )

                        DEFENDANT’S NOTICE OF REMOVAL

         Without waiving any challenges to jurisdiction, venue, or lack of proper service,

Defendant Frontier Drilling, LLC (“Defendant”), by and through their undersigned

counsel, pursuant 28 U.S.C. §§ 1441 and 1446, hereby give notice of the removal of this

action to the United States District Court for the Western District of Oklahoma. This Court

has original jurisdiction over this action pursuant to 28 U.S.C. § 1331. In support of this

removal Defendant respectfully states as follows:

      1. On September 17, 2018, Plaintiff Scott Breitling filed a Petition entitled Scott

         Breitling v. Frontier Drilling, LLC in the District Court of Oklahoma Count, State

         of Oklahoma, Case No. CJ-2018-5048. The Petition alleges that the action is

         brought as an individual cause of action for “disability discrimination and retaliatory

         termination in violation of the Americans with Disabilities Act (“ADA”) and the

         Employee Retirement Income Security Act (“ERISA”).” See Exhibit 1, Petition, ¶

         1.
          Case 5:18-cv-00982-SLP Document 1 Filed 10/05/18 Page 2 of 4



    2. Pursuant to 28 U.S.C. § 1446(a), a certified copy of the Petition filed in this action

       is attached hereto as Exhibit 1, a certified copy of the Return of Service is attached

       hereto as Exhibit 2, and a certified copy of Entry of Appearance for Colby Addison,

       counsel for Plaintiff is attached hereto as Exhibit 3. These attachments make up the

       documents filed in the District Court of Oklahoma County in this action. Pursuant

       to LCvR 81.2(a), a copy of the docket sheet is attached hereto as Exhibit 4.1

    3. Defendant’s counsel accepted service from Plaintiff on September 20, 2018. See

       Exhibit 6. Plaintiff’s counsel agreed to consider service of the Petition, Summons,

       and Entries of Appearances on Defendant to be September 20, 2018, for purposes

       of calculating deadlines. See Exhibit 6. This Notice of Removal is timely filed

       pursuant to 28 U.S.C. § 1446(b), in that it is being filed within thirty (30) days of

       service upon Defendant of the initial pleading in which a removable claim was

       asserted.2

    4. Defendant may remove this action pursuant to 28 U.S.C. §§ 1441(a) and Plaintiff

       has asserted claims against Defendant for violation of the federal ADA and ERISA.

       Specifically, Plaintiff asserts a claims of discrimination based on disability and

       retaliation for requesting a reasonable accommodation under the ADA and


1
  Plaintiff’s counsel has provided Defendant’s counsel with a file stamped copy of an Entry
of Appearance for Leah Roper. However, Ms. Roper’s Entry of Appearance is not included
on the docket sheet attached hereto as Exhibit 4. A copy of the Entry of Appearance
Defendant’s counsel received for Ms. Roper is attached hereto as Exhibit 5.
2
  Plaintiff filed a Return of Service on September 24, 2018, stating service was complete
on Paracorp Incorporation on September 19, 2018. See Exhibit 2. This Notice of Removal
is also timely filed within thirty (30) days of service on Paracorp Incorporated on or about
September 19, 2018, pursuant 28 U.S.C. § 1446(b).
                                              2
         Case 5:18-cv-00982-SLP Document 1 Filed 10/05/18 Page 3 of 4



      violations of 29 U.S.C. §1132(a)(3) of ERISA. This Court therefore has federal

      question subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

   5. The undersigned represents the Defendant and the Defendant consents to the

      removal of the action.

   6. Written notice of the filing of this Notice of Removal, together with a copy of the

      Notice of Removal and supporting papers, will promptly be delivered to Plaintiff

      and filed with the Clerk of the District Court of Oklahoma County, State of

      Oklahoma, as required by 28 U.S.C. § 1446(d).

   7. The Defendant will, pursuant to LCvR 7.1.1, file a Disclosure Statement Identifying

      Constituents of LLC or Partnership.

   8. Plaintiff did not make a demand for jury trial in his Petition filed in Oklahoma

      County.

   9. If any question arises as to the propriety of the removal of this action, the Defendant

      requests the opportunity to present a brief and request oral argument in support of

      removal.

   WHEREFORE, Defendant states that this action is properly removable and respectfully

requests that this action now pending before the District Court of Oklahoma County, State

of Oklahoma, be removed to this Court.

   DATED: October 5, 2018




                                             3
          Case 5:18-cv-00982-SLP Document 1 Filed 10/05/18 Page 4 of 4



                                            Respectfully submitted,

                                             /s/ Lauren S. Voth
                                            Byrona J. Maule, OBA # 16159
                                            Lauren S. Voth, OBA # 21902
                                            Catherine L. Campbell, OBA #14689
                                            PHILLIPS MURRAH P.C.
                                            Corporate Tower, Thirteenth Floor
                                            101 North Robinson
                                            Oklahoma City, Oklahoma 73102
                                            Telephone: 405-235-4100
                                            Facsimile: 405-235-4133
                                            bjmaule@phillipsmurrah.com
                                            lsvoth@phillipsmurrah.com
                                            clcampbell@phillipsmurrah.com
                                            ATTORNEYS FOR DEFENDANT



                              CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to all counsel
of record.

      I further certify that on October 5, 2018, the foregoing document was served via
U.S. mail on the following:

Leah M. Roper
D. Colby Addison
Laird Hammons Laird, PLLC
1332 SW 89th Street
Oklahoma City, OK 73159
Telephone:   405-703-4567
Facsimile:   405-703-4067
colby@lhllaw.com
leah@lhllaw.com
ATTORNEYS FOR PLAINTIFF


                                            /s/ Lauren S. Voth
   01282667.DOCX


                                               4
